Exhibit 10.2
(M&T BANK LOGO) [l34161al3416101.gif]
REPLACEMENT TERM NOTE
New York

     
October 16, 2008
  $6,000,000.00

BORROWER (Name): Corning Natural Gas Corporation
(Organizational Structure): Corporation
(State Law organized under): New York
(Address of residence/chief executive office): 330 West William Street, Corning,
New York 14830

BANK:   MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
with its banking offices at One M&T Plaza, Buffalo, NY 14203. Attention: Office
of the General Counsel.

Promise to Pay. For value received, intending to be legally bound, Borrower
promises to pay to the order of the Bank, on the dates set forth below, the
principal sum of Six Million and 00/100 Dollars ($6,000,000.00) (the
“Principal”) plus interest as agreed below and all fees and costs (including
without limitation attorneys’ fees and disbursements whether for internal or
outside counsel) the Bank incurs in order to collect any amount due under this
Note, to negotiate or document a workout or restructuring, or to preserve its
rights or realize upon any guaranty or other security for the payment of this
Note (“Expenses”).
Interest. The unpaid Principal of this Note shall earn interest calculated on
the basis of a 360-day year for the actual number of days of each year (365 or
366), from and including the date the proceeds of this Note are disbursed to,
but not including, the date all amounts hereunder are paid in full, at a rate
per year which shall be:
þ     5.96%.
o     [                      percentage points above] the rate in effect each
day as the rate announced by the Bank as its prime rate of interest.
If no rate is specified above, interest shall accrue at the Maximum Legal Rate
(defined below).
Maximum Legal Rate. It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the “Maximum Legal Rate”). Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, Borrower
agrees that any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower, without interest.
Default Rate. If an Event of Default (defined below) occurs, the interest rate
on the unpaid Principal shall immediately be automatically increased five
(5) percentage points per year above the otherwise applicable rate per year, and
any judgment entered hereon or otherwise in connection with any suit to collect
amounts due hereunder shall bear interest at such default rate.
Repayment of Principal and Interest; Late Charge. Payments shall be made in
immediately available United States funds at any banking office of the Bank.
Interest will continue to accrue until payment is actually received. If payment
is not received within five (5) days of its due date, Borrower shall pay a late
charge equal to the greatest of (a) $50.00, (b) five percent (5%) of the
delinquent amount or (c) the Bank’s then current late charge as announced from
time to time. If this Note is secured by a one- to six-family owner-occupied
residence, the late charge shall equal 2% of the delinquent amount and shall be
payable if payment is not received within fifteen days of its due date. Payments
may be applied in any order in the sole discretion of the Bank but, prior to
default, shall be applied first to past due interest, Expenses, late charges and
principal, then to current interest, Expenses, late charges and principal, and
last to remaining principal.
The Maturity Date of this Note is November 7, 2013.

o        Borrower shall pay the entire Principal on the Maturity Date. In
addition, until the outstanding Principal is paid in full, payments of all
accrued and unpaid interest in amounts which will vary will become due and
payable on the                                                day of each:
o month      o quarter      o year commencing on                     
                                         , 20                 .

o        Borrower shall pay the Principal in
                                         consecutive     o monthly      o
quarterly      o annual installments commencing on                     
                                                              ,
20                     and on the                                          day
of each
o month     o quarter      o year thereafter consisting of
                                         equal installments each in the amount
of $                                         and ONE (1) FINAL INSTALLMENT on
the Maturity Date in an amount equal to the outstanding Principal together with
all other amounts outstanding hereunder including, without limitation, accrued
interest, costs and expenses. In addition, until the outstanding Principal is
paid in full, payments of all accrued and unpaid interest in amounts which will
vary will become due and payable on the                                         
day of each:     o month     o quarter     o year commencing on
                                        , 20                    .

þ        Borrower shall pay Principal and interest in sixty (60) consecutive
level     þ monthly      o quarterly      o annual installments consisting of
both Principal and interest, amortized over a period of twenty (20) years,
commencing on November 7, 2008 and on the 7th day of each     þ month     o
quarter      o year thereafter consisting of fifty-nine (59) equal installments
of Principal and interest each in the amount of $43,145.70 and ONE (1) FINAL
INSTALLMENT on the Maturity Date in an amount equal to the outstanding Principal
together with all other amounts outstanding hereunder including, without
limitation, accrued interest, costs and expenses. PLEASE NOTE: The Final
Installment may be higher than expected if any payment is received after its due
date. Furthermore, to the extent that (i) the repayment terms of this Note
contemplate level installments of Principal and interest during any period in
which the applicable interest rate is a variable rate (“Variable Rate P&I
Period”), and (ii) during any such Variable Rate P&I Period, the applicable
interest rate changes in accordance with the terms of this Note, the following
provisions shall apply: (a) if the amount of accrued interest during any
installment period shall exceed the amount of Borrower’s scheduled installment
of Principal and interest for that period, the amount of the installment

         
 
  1   ©Manufacturers and Traders Trust Company, 2006

 



--------------------------------------------------------------------------------



 



    due and payable to the Bank for that period shall be adjusted (i.e.,
increased) to equal the amount of interest accrued for that period, so as to
avoid negative amortization; and (b) in all other instances of applicable
interest rate fluctuation during a Variable Rate P&I Period, Borrower’s
scheduled installment of Principal and interest will remain the same and, in
such instances where the applicable interest rate increases, result in a greater
portion of such installment amount being applied to interest due, leaving less
available to reduce the Principal balance. Borrower understands that each
scenario will result in a higher than expected Principal balance due and payable
to the Bank on the Maturity Date, and agrees that, absent manifest error, the
Bank’s determination of any amount due in connection herewith shall be
conclusive.

Prepayment Premium. During the term of this Note, Borrower shall have the option
of paying the unpaid Principal to the Bank in advance of the Maturity Date, in
whole or in part, at any time and from time to time upon written notice received
by the Bank at least thirty (30) days prior to making such payment; provided,
however, if the interest rate in effect at the time of any prepayment is fixed
(meaning set at a fixed percentage for a defined period of time greater than one
day, whether in effect since the date of this Note or any subsequent date in
connection with an interest rate adjustment), as consideration of the privilege
of making such prepayment, Borrower shall pay to the Bank a premium equal to the
present value of the difference between (i) the amount of interest that would
have accrued on the prepaid Principal from the date of prepayment through the
earlier of the Maturity Date or the date of the next scheduled interest rate
adjustment, if any (“Measurement Period”) at the fixed interest rate in effect
on the date of prepayment and (ii) the amount of interest that would have
accrued on the prepaid Principal during the Measurement Period at the Current
Market Rate. “Current Market Rate” shall mean the most recent yield on United
States Treasury Obligations adjusted to a constant maturity having a term most
nearly corresponding to the Measurement Period, in effect two (2) business days
prior to the date of prepayment, as published by the Board of Governors of the
Federal Reserve System in the Federal Reserve Statistical Release H.15 (519), or
by such other quoting service, index or commonly available source utilized by
the Bank for such purposes. The present value calculation used herein shall use
the Current Market Rate as the discount rate and shall be calculated as if each
installment of Principal had been made as scheduled pursuant to the terms of
this Note. Any partial prepayment of Principal shall be applied in inverse order
of maturity. With any prepayment in full of the Principal, Borrower shall also
pay to the Bank all accrued interest and Expenses owing pursuant to this Note.
In the event the Maturity Date of this Note is accelerated following an Event of
Default, any tender of payment of the amount necessary to satisfy the entire
indebtedness made after such Event of Default shall be expressly deemed a
voluntary prepayment. In such a case, to the extent permitted by law, the Bank
shall be entitled to the amount necessary to satisfy the entire indebtedness,
plus the appropriate prepayment premium calculated in accordance with the terms
of this Note.
Representations, Warranties and Covenants. Borrower represents and warrants to
and agrees and covenants with the Bank that now and until this Note is paid in
full:
     a. Business Purpose. The Loan proceeds shall be used only for a business
purpose and not for any personal, family or household purpose, unless the
following box is checked: o Personal Loan.
     b. Good Standing; Authority. Borrower is an entity or sole proprietor
(i) duly organized and existing and in good standing under the laws of the
jurisdiction in which it was formed, (ii) duly qualified, in good standing and
authorized to do business in every jurisdiction in which failure to be so
qualified might have a material adverse effect on its business or assets and
(iii) has the power and authority to own each of its assets and to use them as
contemplated now or in the future.
     c. Legality. The execution, issuance, delivery to the Bank and performance
by Borrower of this Note (i) are in furtherance of Borrower’s purposes and
within its power and authority; (ii) do not (A) violate any statute, regulation
or other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator or (B) violate Borrower’s
certificate of incorporation or other governing instrument, constitute a default
under any agreement binding on Borrower, or result in a lien or encumbrance on
any assets of Borrower; and (iii) have been duly authorized by all necessary
corporate or partnership action.
     d. Compliance. The Borrower conducts its business and operations and the
ownership of its assets in compliance with each applicable statute, regulation
and other law, including without limitation environmental laws. All approvals,
including without limitation authorizations, permits, consents, franchises,
licenses, registrations, filings, declarations, reports and notices (the
“Approvals”) necessary to the conduct of Borrower’s business and for Borrower’s
due issuance of this Note have been duly obtained and are in full force and
effect. The Borrower is in compliance with all conditions of each Approval.
     e. Financial and Other Information. For each year until this Note is paid
in full, Borrower shall provide to the Bank in form and number of copies and by
accountants satisfactory to the Bank, within ninety(90) days after the end of
each fiscal year of the Borrower, statements of income and cash flows and the
financial position and balance sheet of the Borrower as of the fiscal year end,
each in reasonable detail and certified by an officer or member of Borrower to
have been prepared in accordance with generally accepted accounting principles
to present fairly the results of Borrower’s operations and cash flows and its
financial position in conformity with such principles, and to be correct,
complete and in accordance with Borrower’s records. Promptly upon the request of
the Bank from time to time, Borrower shall supply all additional information
requested and permit the Bank’s officers, employees, accountants, attorneys and
other agents to (i) visit and inspect each of Borrower’s premises, (ii) examine,
audit, copy and extract from Borrower’s records and (iii) discuss Borrower’s or
its affiliates’ business, operations, assets, affairs or condition (financial or
other) with its responsible officers and independent accountants.
     f. Accounting; Tax Returns and Payment of Claims. Borrower will maintain a
system of accounting and reserves in accordance with generally accepted
accounting principles, has filed and will file each tax return required of it
and, except as disclosed in an attached schedule, has paid and will pay when due
each tax, assessment, fee, charge, fine and penalty imposed by any taxing
authority upon Borrower or any of its assets, income or franchises, as well as
all amounts owed to mechanics, materialmen, landlords, suppliers and the like in
the ordinary course of business.
     g. Title to Assets; Insurance. Borrower has good and marketable title to
each of its assets free of security interests and mortgages and other liens
except as disclosed in its financial statements or on a schedule attached to
this Note or pursuant to the Bank’s prior written consent. Borrower will
maintain its property in good repair and will maintain and on request provide
the Bank with evidence of insurance coverage satisfactory to the Bank including
without limitation fire and hazard, liability, worker’s compensation and
business interruption insurance and flood hazard insurance as required.
     h. Judgments and Litigation. There is no pending or threatened claim,
audit, investigation, action or other legal proceeding or judgment, order or
award of any court, agency or other governmental authority or arbitrator (each
an “Action”) which involves Borrower or its assets and might have a material
adverse effect upon Borrower or threaten the validity of this Note or any
related document or transaction. Borrower will immediately notify the Bank in
writing upon acquiring knowledge of any such Action.
     i. Notice of Change of Address and of Default. Borrower will immediately
notify the Bank in writing (i) of any change in its address or of the location
of any collateral securing this Note, (ii) of the occurrence of any Event of
Default defined below, (iii) of any material change in Borrower’s ownership or
management and (iv) of any material adverse change in Borrower’s ability to
repay this Note.

         
 
  2   ©Manufacturers and Traders Trust Company, 2006

 



--------------------------------------------------------------------------------



 



     j. No Transfer of Assets. Until this Note is paid in full, Borrower shall
not without the prior written consent of the Bank (i) sell or otherwise dispose
of substantially all of its assets, (ii) acquire substantially all of the assets
of another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.
Events of Default. The following constitute an event of default (“Event of
Default”): (i) failure by Borrower to make any payment when due (whether at the
stated maturity, by acceleration or otherwise) of the amounts due under this
Note, or any part thereof, or there occurs any event or condition which after
notice, lapse of time or both will permit such acceleration; (ii) Borrower
defaults in the performance of any covenant or other provision with respect to
this Note or any other agreement between Borrower and the Bank or any of its
affiliates or subsidiaries (collectively, “Affiliates”); (iii) Borrower fails to
pay when due (whether at the stated maturity, by acceleration or otherwise) any
indebtedness for borrowed money owing to the Bank (other than under this Note),
any third party or Affiliate or the occurrence of any event which could result
in acceleration of payment of any such indebtedness or the failure to perform
any agreement with any third party or Affiliate; (iv) the reorganization,
merger, consolidation or dissolution of Borrower (or the making of any agreement
therefor); the sale, assignment, transfer or delivery of all or substantially
all of the assets of Borrower to a third party; or the cessation by Borrower as
a going business concern; (v) the death or judicial declaration of incompetency
of Borrower, if an individual; (vi) failure to pay, withhold or collect any tax
as required by law; the service or filing against Borrower or any of its assets
of any lien (other than a lien permitted in writing by the Bank), judgment,
garnishment, order or award; (vii) if Borrower becomes insolvent or is generally
not paying its debts as such debts become due; (viii) the making of any general
assignment by Borrower for the benefit of creditors; the appointment of a
receiver or similar trustee for Borrower or its assets; or the making of any, or
sending notice of any intended, bulk sale; (ix) Borrower commences, or has
commenced against it, any proceeding or request for relief under any bankruptcy,
insolvency or similar laws now or hereafter in effect in the United States of
America or any state or territory thereof or any foreign jurisdiction or any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against or winding up of affairs of Borrower; (x) any representation
or warranty made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or in any financial statement of Borrower
proves to have been misleading in any material respect when made; Borrower omits
to state a material fact necessary to make the statements made in this Note, any
related document, any agreement between Borrower and the Bank or any Affiliate
or any financial statement of Borrower not misleading in light of the
circumstances in which they were made; or, if upon the date of execution of this
Note, there shall have been any material adverse change in any of the facts
disclosed in any financial statement, representation or warranty that was not
disclosed in writing to the Bank at or prior to the time of execution hereof;
(xi) any pension plan of Borrower fails to comply with applicable law or has
vested unfunded liabilities that, in the opinion of the Bank, might have a
material adverse effect on Borrower’s ability to repay its debts; (xii) an
adverse change in the Borrower, its business, assets, operations, management,
ownership, affairs or condition (financial or otherwise) from the status shown
on any financial statement or other document submitted to the Bank or any
Affiliate, and which change the Bank determines will have a material adverse
effect on (a) the Borrower, its business, assets, operations or condition
(financial or otherwise), or (b) the ability of the Borrower to pay or perform
any obligation to the Bank; (xiii) the occurrence of any event described in
sub-paragraph (i) through and including (xii) hereof with respect to any
guarantor or any other party liable for, or whose assets or any interest therein
secures, payment of any of the amounts due under this Note (“Guarantor”);
(xiv) Borrower fails to supply new or additional collateral within ten (10) days
of request by the Bank; or (xv) the Bank in good faith deems itself insecure
with respect to payment or performance under this Note.
Rights and Remedies Upon Default. Upon the occurrence of any Event of Default,
the Bank without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon the Borrower or any other person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may
exercise all rights and remedies under the Borrower’s agreements with the Bank
or its Affiliates, applicable law, in equity or otherwise and may declare all or
any part of any amounts due hereunder not payable on demand to be immediately
due and payable without demand or notice of any kind and terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to the Borrower. All or any part of any amounts due hereunder
whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event of Default in sub-paragraph
(ix) above, or at the Bank’s option, upon the occurrence of any other Event of
Default. The provisions hereof are not intended in any way to affect any rights
of the Bank with respect to any amounts due hereunder which may now or hereafter
be payable on demand.
Right of Setoff. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliates or otherwise owing by the Bank or any Affiliates in any
capacity to Borrower or any Guarantor or endorser of this Note. Such set-off
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elects to do so.
Miscellaneous. This Note, together with any related loan and security agreements
and guaranties, contains the entire agreement between the Bank and Borrower with
respect to the Note, and supersedes every course of dealing, other conduct, oral
agreement and representation previously made by the Bank. All rights and
remedies of the Bank under applicable law and this Note or amendment of any
provision of this Note are cumulative and not exclusive. No single, partial or
delayed exercise by the Bank of any right or remedy shall preclude the
subsequent exercise by the Bank at any time of any right or remedy of the Bank
without notice. No waiver or amendment of any provision of this Note shall be
effective unless made specifically in writing by the Bank. No course of dealing
or other conduct, no oral agreement or representation made by the Bank, and no
usage of trade, shall operate as a waiver of any right or remedy of the Bank. No
waiver of any right or remedy of the Bank shall be effective unless made
specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.
Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank’s records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower’s relationship with the
Bank). Such notice or demand shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express). Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.
Joint and Several. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations which become due
under this Note and the term “Borrower” shall include each as well as all of
them.
Governing Law; Jurisdiction. This Note has been delivered to and accepted by the
Bank and will be deemed to be made in the State of New York. Except as otherwise
provided under federal law, this Note will be interpreted in accordance with the
laws of the State of New York excluding its conflict of laws rules. BORROWER
HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT IN NEW YORK STATE IN A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK
MAINTAINS A BRANCH AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS
IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR
DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM
BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS
AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF
BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION. Borrower acknowledges and agrees that the venue provided above is

              3   © Manufacturers and Traders Trust Company, 2006

 



--------------------------------------------------------------------------------



 



the most convenient forum for both the Bank and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.
Waiver of Jury Trial. BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE OR
THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.
þ Amended and Restated Note. The Borrower acknowledges, agrees and understands
that this Note is given in replacement of and in substitution for, but not in
payment of, a prior note dated on or about May 7, 2008, in the original
principal amount of $6,000,000.00, given by Borrower in favor of the Bank (or
its predecessor-in-interest), as the same may have been amended or modified from
time to time (“Prior Note”), and further, that: (a) the obligations of the
Borrower as evidenced by the Prior Note shall continue in full force and effect,
as amended and restated by this Note, all of such obligations being hereby
ratified and confirmed by the Borrower; (b) any and all liens, pledges,
assignments and security interests securing the Borrower’s obligations under the
Prior Note shall continue in full force and effect, are hereby ratified and
confirmed by the Borrower, and are hereby acknowledged by the Borrower to
secure, among other things, all of the Borrower’s obligations to the Bank under
this Note, with the same priority, operation and effect as that relating to the
obligations under the Prior Note; and (c) nothing herein contained shall be
construed to extinguish, release, or discharge, or constitute, create, or effect
a novation of, or an agreement to extinguish, the obligations of the Borrower
with respect to the indebtedness originally described in the Prior Note or any
of the liens, pledges, assignments and security interests securing such
obligations.
Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #                                         with the
Bank automatically for any amount which becomes due under this Note.
Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.

            CORNING NATURAL GAS CORPORATION
      By:   /s/ Michael I. German         Michael I. German, President         
                Signature of Witness                  Typed Name of Witness     
 

ACKNOWLEDGMENT

     
STATE OF NEW YORK)
   
 
  : SS.
COUNTY OF STEUBEN)
   

          On the                      day of October, in the year 2008, before
me, the undersigned, a Notary Public in and for said State, personally appeared
MICHAEL I. GERMAN, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

                           Notary Public           

 
FOR BANK USE ONLY

     
Authorization Confirmed:
   
 
   
Disbursement of Funds:
   

                                 
Credit A/C
  #       Off Ck   #       Payoff Obligation   #    
 
  $           $           $    

              4   © Manufacturers and Traders Trust Company, 2006

 